Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2016

                                     No. 04-16-00146-CV

                   Hari Prasad KALAKONDA and Latha KALAKONDA,
                                     Appellants

                                               v.

                 SUSSER PETROLEUM OPERATING COMPANY, LLC,
                                  Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-01790
                         Honorable Michael E. Mery, Judge Presiding

                                           ORDER

       On April 20, 2016, the court issued its opinion and judgment in this appeal. Although a
motion for en banc rehearing is pending, the panel, on its own motion, withdraws its opinion and
judgment of April 20, 2016 and substitutes this opinion and order instead.

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED FOR WANT OF JURISDICTION.

        We ORDER that appellants, Hari Prasad Kalakonda and Latha Kalakonda, pay all costs, if
any, incurred as a result of this appeal.

It is so ORDERED on June 22, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.

                                                _____________________________
                                                Keith E. H ottle, Clerk